                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    C. DWAYNE GILMORE,                                  Case No.19-cv-02689-JSW
                                                       Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    C SILVA, et al.,
                                                       Defendants.
                                  11

                                  12          This is a civil rights action filed under 42 U.S.C. § 1983. On May 28, 2019, mail sent from
Northern District of California
 United States District Court




                                  13   the Court to Plaintiff at the address he provided was returned by the postal service as undeliverable

                                  14   because Plaintiff was not located there. Local Rule 3-11(b) requires parties to keep the Court

                                  15   informed of their current mailing address and states that the failure to do so within sixty days of

                                  16   the return of mail as undeliverable will result in dismissal of their case without prejudice. More

                                  17   than sixty days have passed since Plaintiff’s mail was returned because of an incorrect address,

                                  18   and Plaintiff has not updated his address with the Court. Accordingly, this case is DISMISSED

                                  19   without prejudice. See also Fed. R. Civ. P. 41(b). He may re-file his complaint in a new case,

                                  20   provided he keeps the court informed of his correct address in accordance with the local rules.

                                  21          The Clerk shall enter judgment and close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 26, 2019

                                  24

                                  25
                                                                                                     JEFFREY S. WHITE
                                  26                                                                 United States District Judge
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        C. DWAYNE GILMORE,
                                   4                                                          Case No. 19-cv-02689-JSW
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        C SILVA, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on August 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   C. Dwayne Gilmore ID: T-29666
                                       C1-208
                                  18   PO Box 731
                                       Imperial, CA 92251
                                  19

                                  20

                                  21   Dated: August 26, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Kelly Collins, Deputy Clerk to the
                                  27                                                      Honorable JEFFREY S. WHITE

                                  28
                                                                                          2
